Exhibit 10.47

January 18, 2008

Bryce Johnson

Dear Bryce:

This letter modifies the terms of any offer letter between you and Vignette
Corp. to provide you with severance protection under the following terms.

Should your employment with Vignette be terminated without “Cause” or if you
resign for “Good Reason,” you will receive severance payments amounting to
twelve months of base salary, plus an amount equal to your Executive Performance
Bonus “EPB” actually paid to you over the 12 months preceding your termination
date (which will not include other bonuses which may have been paid to you
outside of the EPB program). This severance payment will be paid through
Vignette’s regular payroll schedule over the 12 month severance period with
payment contingent upon execution of a Separation Agreement, which will include
appropriate releases and restrictive covenants including non-compete, no hire
and non solicitation clauses equal to the severance period.

In the event of a Change of Control which results in your termination without
Cause or your resignation for Good Reason within 18 months of the date of such
change of control, you will receive severance payments amounting to eighteen
months of base salary, plus an amount equal to your Executive Performance Bonus
“EPB” actually paid to you over the 12 months preceding your termination or
resignation (which will not include other bonuses which may have been paid to
you outside of the EPB program). This severance payment will be paid through
Vignette’s regular payroll schedule over the 18 month severance period with
payment contingent upon execution of a Separation Agreement which will include
appropriate releases and restrictive covenants including non-compete, no hire
and non solicitation clauses equal to the severance period.

Notwithstanding the foregoing, if you are a “specified employee” within the
meaning of Section 409A of the Code and any final regulations and guidance
promulgated thereunder (collectively “Section 409A”) at the time of your
“separation from service” (as defined under Section 409A), and the severance
payable to you pursuant to this letter, when considered together with any other
severance payments or separation benefits may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), then only that portion of the Deferred Compensation Separation
Benefits which does not exceed the Section 409A Limit may be made within the
first six (6) months following your separation of service in accordance with the
payment schedule specified in this letter. Any portion of the



--------------------------------------------------------------------------------

Bryce Johnson

January 18, 2008

Page 2 of 3

 

Deferred Compensation Separation Benefits in excess of the Section 409A Limit
otherwise due to you on or within the six (6) month period following your
separation of service will accrue during such six (6) month period and will
become payable in a lump sum payment on the date six (6) months and one (1) day
following the date of your separation of service date. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.

“Section 409A Limit” for purposes of this letter shall mean the lesser of two
(2) times: (i) your annualized compensation based upon the annual rate of pay
paid to you during the Company’s taxable year preceding the Company’s taxable
year of your termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which your employment is terminated.

“Cause” for purposes of this letter shall be defined as your termination as a
direct result of any of the following events which remains uncured after 15 days
from the date of notice of such breach to you or which cannot by its nature be
cured: (a) material misconduct that results in material harm to the business of
the Company; (b) material and repeated failure to perform duties reasonably
assigned by the CEO or the Board of Directors, which failure is not a result of
a disability and results in material harm to the business of the Company,
provided, however, that you will not be obligated to perform any illegal or
unethical duties; or (c) any material breach of the Company’s policies,
particularly those related to business ethics and compliance or breach of the
Proprietary Inventions Agreement.

“Good Reason” for purposes of this letter shall be defined as your resignation
as a direct result of any of the following events: (i) any material breach by
the Company of any provision of this Agreement, which breach is not cured within
fifteen (15) days following written notice of such breach from you; (ii) a
substantial reduction of responsibilities or compensation following the
occurrence of a Change of Control (as defined below) of the Company; or (iii) a
relocation of the Company’s headquarters office of more than fifty (50) miles
from its site as of the date of this letter.

“Change of Control” for purposes of this letter shall be defined as (i) the
acquisition of more than fifty percent (50%) or more of the beneficial ownership
interests, or more than fifty percent (50%) or more of the voting power, of the
Company, either directly or indirectly, in one or a series of related
transactions, by merger, purchase or otherwise, by any person or group of
persons acting in concert (including, without limitation, any one



--------------------------------------------------------------------------------

Bryce Johnson

January 18, 2008

Page 3 of 3

 

or more individuals, corporations, partnerships, trusts, limited liability
companies or other entities); (ii) the disposition or transfer, whether by sale,
merger, consolidation, reorganization, recapitalization, redemption, liquidation
or any other transaction, of more than fifty percent (50%) or more by value of
the assets of the Company in one or a series of related or unrelated
transactions over time.

Please sign and return a copy of this letter indicating your acceptance of its
provisions.

 

Yours truly,

/s/ Michael A. Aviles

Michael A. Aviles

President and CEO

 

Accepted and Agreed To:

Signature:

 

/s/ Bryce Johnson

Date:

  January 18, 2008